Citation Nr: 0122179	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  93-04 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1988 for the award of separate disability evaluations for 
right upper extremity weakness, left upper extremity 
weakness, right lower extremity weakness and left lower 
extremity weakness due to post polio syndrome.

2.  Entitlement to an increased rating for right upper 
extremity weakness due to post polio syndrome, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left upper 
extremity weakness due to post polio syndrome, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right lower 
extremity weakness due to post polio syndrome, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left lower 
extremity weakness due to post polio syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

The Board of Veterans' Appeals (Board) denied entitlement to 
an increased rating for poliomyelitis in a February 1988 
decision.

Following the Board decision, the record reveals that the 
veteran filed a claim for increase.  By decision issued in 
August 1988, however, the San Juan, the Commonwealth of 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO) denied entitlement to an increased rating for 
poliomyelitis.  The veteran timely completed an appeal with 
respect to this issue.

The veteran thereafter presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
July 1989.  A copy of the transcript of that hearing has been 
associated with the claims file.

The Board remanded this case to the RO for additional 
evidentiary development in November 1990.

Following compliance, the RO confirmed and continued the 
denial of the benefit sought by rating decision and 
supplemental statement of the case issued in June 1991.

By decision issued in January 1992, the Board determined that 
a claim for service connection for a neurological disorder 
should be inferred from the evidence of record and that such 
claim was inextricably intertwined with the increased rating 
issue on appeal.  Accordingly, this case was again remanded 
to the RO for additional development.

Following additional evidentiary development, the RO 
essentially determined that the veteran's neurological 
disorder was post polio syndrome affecting both the upper and 
the lower extremities, and that said disability was part-
part-and-parcel of his service-connected poliomyelitis.  
Accordingly, separate disability evaluations were granted for 
right upper extremity weakness (20%), left upper extremity 
weakness (20%), right lower extremity weakness (10%) and left 
lower extremity weakness (10%) due to post polio syndrome 
from June 10, 1988.  A VA letter dated October 26, 1992 
informed the veteran of this favorable determination and 
indicated that although the Board had not reviewed the 
appeal, the benefits sought on his appeal were totally 
granted.  Therefore, no further action would be taken on his 
appeal.

Notwithstanding, the veteran timely completed an appeal with 
respect to the issue of entitlement to an effective date 
earlier than June 10, 1988 for the award of separate 
disability evaluations for right upper extremity weakness, 
left upper extremity weakness, right lower extremity weakness 
and left lower extremity weakness due to post polio syndrome.  
No further action was taken with respect to this appeal.

In September 1994, the veteran, inter alia, filed a claim for 
increased compensation.

The current matter was certified to the Board on appeal from 
the September 1996 rating decision of the San Juan VARO which 
denied entitlement to increased ratings for the veteran's 
service-connected upper and lower extremity disorders.

In April 2000, the veteran was notified that his appeal was 
being certified a transferred to the Board.  A motion for 
advancement on the docket was subsequently granted.  See 38 
C.F.R. § 20.900(c) (2000).

In September 2000, The American Legion submitted a Written 
Brief Presentation on behalf of the veteran with respect to 
his increased rating claims.

In October 2000, however, The American Legion indicated to 
the Board that it did not represent the above-referenced 
veteran.  A VA Form 21-22 in favor of Disabled American 
Veterans, dated June 12, 1997, was apparently dropped in an 
incorrect folder.

On October 26, 2000, the Board remanded this case to the RO 
for purposes of additional due process development.  
Following compliance, the veteran's claims folder was 
returned to the Board.

The veteran's increased rating claims are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's earlier effective date claim has 
been obtained by the RO.

2.  The Board denied entitlement to an increased for 
poliomyelitis in a decision dated February 2, 1988.

3.  The veteran filed an informal application for increase on 
April 14, 1988, and a formal application was received within 
one year from that date.

4.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected poliomyelitis had 
increased in severity prior to June 10, 1988.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 10, 1988 for the award of separate disability 
evaluations for right upper extremity weakness, left upper 
extremity weakness, right lower extremity weakness and left 
lower extremity weakness due to post polio syndrome are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations to reflect the changes brought about by VCAA were 
promulgated in August 2001.  See Duty to Assist Regulations 
for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The appellant and his 
representative were notified of the evidence necessary for a 
successful claim and the law regarding effective dates in 
copies of the rating decision and statement of the case.  
Insofar as neither the veteran nor accredited representative 
have indicated that there is any additional information that 
may be available or necessary to a decision, the Board finds 
that the Department has satisfied the duty to assist in the 
development of this claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001). 

As noted above, the uncontroverted evidence of record 
establishes that the Board issued a final decision denying 
entitlement to an increased rating for poliomyelitis on 
February 2, 1988.  Incidentally, it is noted that the veteran 
has not alleged that he did not receive a copy of the 
decision.  Moreover, a review of the record shows that the 
decision in question was mailed to the veteran's last known 
address at that time, with carbon copy sent to his accredited 
representative, The American Legion.  Therefore, there 
appears to be no case in controversy as to notice of the 1988 
Board decision.

On April 14, 1988, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, wherein he requested 
information as to the status of his appeal with respect to 
his poliomyelitis claim.

By VA letter dated May 17, 1988, the RO referred the veteran 
to the Board's decision of February 2, 1988.  The letter 
further informed that veteran that he must submit new and 
material evidence not previously considered in order to 
reopen his claim.

On June 10, 1988, the veteran submitted another VA Form 21-
4138 with an attached medical statement from his treating 
private physician.  This statement reflected treatment of the 
veteran on occasion for muscle spasms.  The RO denied 
entitlement to an increased rating in an August 1988 rating 
decision.  The veteran completed an appeal to the Board.

The Board remanded this case to the RO for additional 
evidentiary development in November 1990 and January 1992.

By decision issued in October 1992, the RO determined that 
the veteran manifested a neurological disorder, post polio 
syndrome, which affected both the upper and the lower 
extremities, and that said disability was part-part-and-
parcel of his service-connected poliomyelitis.  Accordingly, 
separate disability evaluations were granted for right upper 
extremity weakness (20%), left upper extremity weakness 
(20%), right lower extremity weakness (10%) and left lower 
extremity weakness (10%) due to post polio syndrome from June 
10, 1988.  

In conjunction with this appeal, VA outpatient treatment 
records developed between January 1987 and May 1988 were 
obtained by the RO.  However, it is noted that these records 
show treatment for disorders other than service-connected 
poliomyelitis.

With regard to claims for increase, VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a) (West 1991).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(2000), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).

Under some circumstances, the date of outpatient or hospital 
or date of admission to VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2000).  When evidence from a private 
physician is received, the date that VA receives such 
evidence will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(2) (2000).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a claim for an increased disability rating.  
The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within 1 year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than 1 year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

After a review of the record, the Board finds that it is not 
factually ascertainable from the evidence of record that the 
service-connected poliomyelitis had increased in severity, 
such as to afford separate evaluations for the upper and 
lower extremities, prior to June 10, 1988.

The evidence of record discloses that the Board denied 
entitlement to an increased rating for poliomyelitis on 
February 2, 1988.  It is noted that the evidentiary record at 
that time only included medical evidence developed through 
1986.

While it can be reasonably argued that the veteran's April 
1988 correspondence was an informal claim for increase, an 
increase in severity of disability was not factually 
ascertainable at that time.  As noted above, the Board had 
recently issued a final decision with respect to the severity 
of the veteran's disorder based on medical evidence developed 
through 1986.  Although not previously considered VA 
treatment records developed between January 1987 and May 1988 
were subsequently obtained by the RO, they do not reflect 
treatment for 
service-connected poliomyelitis.  There are records 
reflecting treatment of joint pain, including a May 1988 
report showing treatment for right shoulder pain.  However, 
these records do not attribute the joint pain to service-
connected disability and could not be construed as an 
informal claim for an increased rating or the ascertainment 
of a higher level of service-connected disability.  Rather, 
medical evidence of an increase in severity was not received 
until after the veteran filed his formal application on June 
10, 1988.  The initial diagnosis of post-polio syndrome was 
during the June 1992 VA physical examination, at which time 
it was determined that multiple joint pain, fatigability and 
muscle cramps were due to service-connected disability.

In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date earlier 
than June 10, 1988 for the award of separate disability 
evaluations for right upper extremity weakness, left upper 
extremity weakness, right lower extremity weakness and left 
lower extremity weakness due to post polio syndrome.  Thus, 
the benefit-of- the-doubt rule does not apply, and this claim 
must be denied.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).


ORDER

The claim of entitlement to an effective date earlier than 
June 10, 1988 for the award of separate disability 
evaluations for right upper extremity weakness, left upper 
extremity weakness, right lower extremity weakness and left 
lower extremity weakness due to post polio syndrome is 
denied.


REMAND

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Review of the record reveals that the veteran was afforded 
neurological examinations by the same VA physician in 
February 1991, May 1992, May 1996 and December 1999.  
Therefore, contrary to assertions by the veteran's accredited 
representative, the veteran's claims folder has been referred 
to and reviewed by the same examiner in conjunction with his 
previous examinations.  Notwithstanding, a comparative review 
of the record discloses that the most recent VA examination 
was not as complete as those previously afforded the veteran.  
Specifically, the Board observes that the December 1999 
examination report fails to include motor system findings 
specific to each extremity involved.  Therefore, it is the 
Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's increased rating claims, a more 
comprehensive neurological examination of the veteran be 
obtained.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for 
service-connected poliomyelitis, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source that 
the veteran identifies.  Copies of the 
medical records from all sources that the 
veteran identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. The RO should then schedule the 
veteran for a VA neurological evaluation.  
The veteran's claims folder should be 
made available to and reviewed by the 
examiner in conjunction with examination 
of the veteran.  X-rays, laboratory 
tests, and/or other diagnostic studies 
should be performed as deemed 
appropriate.  The examiner should then 
correlate the findings and render 
opinions, to the extent possible, as to 
symptomatology in each extremity 
associated with service-connected 
poliomyelitis.  Motor system findings for 
each joint involved should be included.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.  

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and the 
Duty to Assist Regulations for VA, 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326) are fully complied with and 
satisfied.

4.  The RO should then re-adjudicate the 
veteran's increased rating claims.  If 
any of the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



